

EXHIBIT 10.30


THIRD AMENDMENT TO
THE WEINGARTEN REALTY PENSION PLAN
R E C I T A L S:
 
A. WHEREAS, Weingarten Realty Investors (the “Employer”) has previously
established the Weingarten Realty Pension Plan (the “Plan”) for the benefit of
those employees who qualify thereunder and for their Beneficiaries;
 
B. WHEREAS, the Employer desires to amend Plan provisions to reflect changes to
Internal Revenue Code Section 415 made by the Pension Funding Equity Act of
2004;
 
C. WHEREAS, the Employer desires to amend Plan provisions to reflect changes
made to Internal Revenue Code Section 401(a)(9) by final and temporary Treasury
Regulations promulgated pursuant to such Code Section in 2002;
 
NOW, THEREFORE, pursuant to Section 16.1 of the Plan, the following amendment is
hereby made and shall be effective as stated herein.
 
Article I. Model Amendment for Compliance with 2002 final and temporary Treasury
Regulations promulgated under Code Section 401(a)(9).
 

1.  
General Rules

 

1.1  
Effective Date. The provisions of this Article apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year.

 

1.2  
Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

1.3  
Requirements of Treasury Regulations Incorporated. All distributions required
under this Article will be determined and made in accordance with the Treasury
Regulations under Section 401(a)(9) of the Internal Revenue Code.

 

1.4  
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Article, other than Section 1.3, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

 

2.  
Time and Manner of Distribution.

 

2.1  
Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
required beginning date.

 
 
1

--------------------------------------------------------------------------------


 
 

2.2  
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 

(a)  
If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 ½, if later.

 

(b)  
If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, then distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

(c)  
If there is no designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(d)  
If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

 
For purposes of this Section 2.2 and Section 5, distributions are considered to
begin on the Participant’s required beginning date (or, if Section 2.2(d)
applies, the date distributions are required to begin to the surviving spouse
under Section 2.2(a)). If annuity payments irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.
 

2.3  
Form of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 3, 4 and 5 of this
Article. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury regulations. Any part of the Participant’s interest which is in the
form of an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.

 
 
2

--------------------------------------------------------------------------------


 
 

3.  
Determination of Amount to be Distributed Each Year.

 

3.1  
General Annuity Requirements. If the Participant’s interest is paid in the form
of annuity distributions under the Plan, payments under the annuity will satisfy
the following requirements:

 

(a)  
the annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

 

(b)  
the distribution period will be over a life (or lives) or over a period certain
not longer than the period described in Section 4 or 5;

 

(c)  
once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted;

 

(d)  
payments will either be nonincreasing or increase only as follows:

 

(1)  
by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

 

(2)  
to the extent of the reduction in the amount of the Participant’s payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in Section 4
dies or is no longer the Participant’s Beneficiary pursuant to a qualified
domestic relations order within the meaning of Section 414(p);

 

(3)  
to provide cash refunds of employee contributions upon the Participant’s death;
or

 

(4)  
to pay increased benefits that result from a Plan amendment.

 

3.2  
Amount Required to be Distributed by Required Beginning Date. The amount that
must be distributed on or before the Participant’s required beginning date (or,
if the Participant dies before distributions begin, the date distributions are
required to begin under Section 2.2(a) or (b)) is the payment that is required
for one payment interval. The second payment need not be made until the end of
the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.

 

3.3  
Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending

 
 
3

--------------------------------------------------------------------------------


 
 

 
in the calendar year immediately following the calendar year in which such
amount accrues.

 

4.  
Requirements For Annuity Distributions That Commence During Participant’s
Lifetime.

 

4.1  
Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse. If
the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
Beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated Beneficiary after the expiration of the period certain.

 

4.2  
Period Certain Annuities. Unless the Participant’s spouse is the sole designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Participant’s lifetime may not exceed the applicable distribution period for the
Participant under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9
of the Treasury regulations for the calendar year that contains the annuity
starting date. If the annuity starting date precedes the year in which the
Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date. If the Participant’s spouse is
the Participant’s sole designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
Section 4.2, or the joint life and last survivor expectancy of the Participant
and the Participant’s spouse as determined under the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the calendar year that contains the annuity starting date.

 

5.  
Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin.

 

5.1  
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distribution of his or her interest begins and there is a designated
Beneficiary, the Participant’s entire interest will be distributed, beginning no
later than the time described in Section 2.2(a) or (b), over the life of the
designated Beneficiary or over a period certain not exceeding:

 
 
4

--------------------------------------------------------------------------------


 
 

(a)  
unless the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year
immediately following the calendar year of the Participant’s death; or

 

(b)  
if the annuity starting date is before the first distribution calendar year, the
life expectancy of the designated Beneficiary determined using the Beneficiary’s
age as of the Beneficiary’s birthday in the calendar year that contains the
annuity starting date.

 

5.2  
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

 

5.3  
Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If the
Participant dies before the date distribution of his or her interest begins, the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary,
and the surviving spouse dies before distributions to the surviving spouse
begin, this Section 5 will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 2.2(a).

 

6.  
Definitions.

 

6.1  
Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 9.3 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-l, Q&A-4, of the
Treasury regulations.

 

6.2  
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to Section 2.2.

 

6.3  
Life expectancy. Life expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury regulations.

 

6.4  
Required beginning date. The date specified in Section 1.1(ll) of the Plan.

 
Article II. Section 12.2 of the Plan is amended by adding the following
paragraph at the end thereof to be and read as follows:
 
Notwithstanding anything in the Plan to the contrary, with respect to the Code
Section 415 limit, for purposes of adjusting the "annual benefit" to a straight
life annuity, the equivalent "annual benefit" shall be the greater of the
equivalent "annual benefit" computed using the Plan interest
 
 


5

--------------------------------------------------------------------------------


 
 
rate and Plan mortality table (or other tabular factor) and the equivalent
"annual benefit" computed using five percent (5%) interest rate assumption and
the "Applicable Mortality Table." However, for purposes of adjusting the "annual
benefit" to a straight life annuity, if the "annual benefit" is paid in any form
other than a nondecreasing life annuity payable for a period not less than the
life of a participant or, in the case of a Pre-Retirement Survivor Annuity, the
life of the surviving spouse, then the equivalent "annual benefit"" shall be the
greater of the equivalent "annual benefit" computed using the Plan interest rate
and Plan mortality table (or other tabular factor) and the equivalent "annual
benefit" computed using the "Applicable Interest Rate" and the "Applicable
Mortality Table." With respect to plan years beginning in 2004 and 2005, for
purposes of adjusting the "annual benefit" to a straight life annuity, if the
"annual benefit" is paid in any form other than a nondecreasing life annuity
payable for a period not less than the life of a participant or, in the case of
a Pre-Retirement Survivor Annuity, the life of the surviving spouse, then the
equivalent "annual benefit" shall be the greater of the equivalent "annual
benefit" computed using the Plan interest rate and Plan mortality table (or
other tabular factor) and the equivalent "annual benefit" computed using five
and one-half percent (5.5%) and the "Applicable Mortality Table."

 
IN WITNESS WHEREOF, the Employer has caused the Plan to be amended by this Third
Amendment this 23rd day of December, 2005, to be effective as stated herein.
 


WEINGARTEN REALTY INVESTORS




By:
/s/ Stephen Richter
Name:
Stephen Richter
Title
Executive VP, CFO


 


ATTEST
     
By:
 
Name:
 
Title
 

 
 
6

--------------------------------------------------------------------------------

 